EXHIBIT 10.24

 

European Distribution Agreement

 

 

This agreement (“Agreement”) is dated the     19     day of
        May             2005

 

Between:

 

(1)

In2Games Limited (company number 03816498) of 2nd Floor, 135 High Street,
Rickmansworth, Hertfordshire WD3 1AR (“In2Games”); and

 

(2)

Mad Catz Europe Limited, a U.K. company, with offices at Exchange House, 494
Midsummer Boulevard, Central Milton Keynes, MK9 2EA, United Kingdom (the
“Distributor”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, In2Games and Distributor agree
as follows:

 

Background:

 

(A)

In2Games has developed a peripheral for the use with video game consoles
(collectively “Peripheral”).

 

(B)

Distributor wishes to obtain, and In2Games wishes to grant to Distributor, the
exclusive right to distribute the Peripheral in the Territory.

 

Definitions:

 

In this Agreement, unless the context otherwise requires, the following words
have the following meanings:

 

“Gametrak”     A 3D motion sensing technology developed and owned by In2Games
based upon the use of retractable cables to measure X, Y and Z positions in 3D
space.

 

“Peripheral” or “Units”        The Gametrak (hardware unit only) for any video
game platform (but not including the PC Gametrak, which is covered by another
agreement).

 

1.

Territory and Term

 

1.1

For purposes of this Agreement, the Territory shall be the United Kingdom,
Ireland, France, Scandinavia, Australia, New Zealand.

 

1.2

The Term of this Agreement shall begin on the Peripheral Launch Date and
continue in full force and effect for one year thereafter. For informational
purposes, the target Launch Date for the Peripheral is August 26, 2005. The
Agreement will automatically renew for an additional year if either of the
following events occur: (i) Distributor purchases [***] Units by January 31,
2006 or (ii) Distributor purchases [***] Units by the first anniversary of the
Launch Date. If this Agreement renews for an additional year, then the Agreement
shall terminate at the end of that additional year and shall not renew for a
further year (unless otherwise agreed in writing between In2Games and
Distributor.

 

2.

Appointment of the Distributor

 

2.1

In2Games appoints Distributor as its exclusive distributor for the resale of the
Peripheral in the Territory.

 

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

2.2

In2Games agrees that it shall not itself solicit orders for the Peripheral from
any person in the Territory and shall not appoint any other person as a
distributor for the resale of the Peripheral in the Territory.

 

2.3

The Distributor shall not:

 

 

 (a)

obtain Units for resale in the Territory from any person other than In2Games;

 

 

 (b)

seek customers, solicit orders, establish any branch or maintain any
distribution depot for the Peripheral in any country which is outside the
Territory but within the European Economic Area which are hereby reserved to
In2Games (or its other distributors) and provided that the Distributor shall be
entitled to satisfy unsolicited orders received from outside the Territory but
within the European Economic Area; or

 

 

 (c)

sell the Peripheral to any customer in any country which is outside the
Territory and outside the European Economic Area.

 

2.4

The Distributor may describe itself as an “Authorised Distributor” of In2Games
for the Peripheral, but may not hold itself out as an agent of In2Games or as
being entitled to bind In2Games in any way.

 

3.

Orders for the Peripheral

 

3.1

Within 14 days following the execution of this Agreement, Distributor shall
place a purchase order for [***] Units. Within 14 days following execution of
this Agreement, Distributor shall supply In2Games with an irrevocable and
confirmed (by a bank acceptable to In2Games) Letter of Credit payable in cash
pounds sterling upon the presentation of a clean bill of lading. In2Games agrees
that it shall make no attempt to cash the Letter of Credit until Distributor’s
purchase orders have been fulfilled and Mad Catz has taken possession of the
Peripheral.

 

3.2

After Mad Catz has purchased [***] Units, there will no further obligation on
the part of Mad Catz to supply a Letter of Credit for the Peripheral. All
purchase orders over [***] Units shall be paid thirty (30) days after Mad Catz
takes possession of the Peripheral.

 

3.3

Distributor shall place purchase orders for the Units in writing, specifying
which Peripheral is being ordered. The Distributor shall be responsible for
ensuring that each Order is accurate. To the extent of any inconsistency between
the terms of this Agreement and any Orders or invoices issued in relation to
this Agreement, this Agreement shall take priority.

 

3.4

Once a purchase order is placed by Distributor, In2Games will have 5 days to
accept the purchase order, reject the purchase order, or partially accept the
purchase order. Distributor has the option to cancel any purchase order prior to
In2Games’ accepting the purchase order. In2Games will use reasonable efforts to
accept (in total) all the quantities specified in Distributor’s purchase orders.
Once accepted, Distributor will take possession of the Units FOB Hong Kong no
later than 45 days after In2Games accepts the purchase order. If In2Games does
not accept the entire purchase order, In2Games must indicate in writing whether
they accept part of the purchase order. Mad Catz then has the option to accept
partial fulfilment of the purchase order or cancel the purchase order entirely.

 

3.5

Once In2Games has accepted a purchase order, the Distributor may not cancel that
purchase order or vary the number of units specified in that purchase order
unless mutually agreed upon by the parties in writing.

 

3.6

Reference is made to section 3.6 of that certain agreement between Distributor
and In2Games for the supply of the PS2 Game and is incorporated herein by
reference.

 

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



--------------------------------------------------------------------------------

If Distributor cannot fulfil Distributor’s purchase order for the entire [***]
Units before October 15, 2005, the minimum guarantee will decrease by [***]
Units for each seven (7) days that the order remains unfulfilled after October
15, 2005. For the avoidance of doubt, if either the purchase order for the Game
or the Units is not fulfilled, the minimum for both will be decreased according
to the schedule set forth above.

 

4.

Returns and Price Protection

 

4.1

Distributor shall have the right to return defective Units for a credit against
then current and future purchase orders. If the defective rate of the Peripheral
is above [***], Distributor shall have the right to a full refund of any monies
paid in respect of defective Units in respect of which a credit has not been
given within 30 days after a written demand for the same.

 

4.2

Distributor may request In2Games to agree to lower the price at which
Distributor buys the Units. If Distributor makes such a request, In2Games will
negotiate in good faith with Distributor regarding such request and any agreed
price reduction will be applied not only to all future orders, but also
retrospectively to all stock that has not been sold through at retail.

 

5.

Marketing and promotion

 

5.1

The Distributor shall:

 

 

 (a)

make clear, in all dealings with customers and prospective customers, that it is
acting as a distributor of Peripheral and not as an agent of In2Games;

 

 

 (b)

provide to In2Games a copy of each of the price lists which it publishes during
the Term of this Agreement, in each case promptly following the publication of
the relevant price list;

 

 

 (c)

each quarter during the Term of this Agreement, provide In2Games with a report
in such form as In2Games may reasonably require, specifying the number of Units
which the Distributor has: (i) at their premises, and (ii) sold or delivered to
customers, together with details of sell-through of Units achieved by the
Distributor’s customers, during the preceding month and such other information
as In2Games may reasonably require; and

 

 

 (d)

provide an after sales service for customers and end-users in relation to the
Units including a telephone help-line to the reasonable satisfaction of
In2Games.

 

6.

Prices

 

6.1

Each Unit shall be sold to Distributor at a Price of [***] British Pounds
Sterling. In the event that In2Games provides the Peripheral to a third party at
a lower price or on more favourable terms than it provides the Peripheral to
Distributor, then any orders unfulfilled and orders placed by Distributor after
the date on which In2Games has provided the Peripheral to that third party at
such lower price or on such more favourable terms shall be deemed to be
automatically revised and accepted to equal the lowest price and/or more
favourable terms. In the event that Distributor shall become entitled to a lower
price under this section 6.1, but has already made payment at a price in excess
thereof, In2Games shall promptly refund the difference in price to Distributor.

 

6.2

The prices set out in sub-clause 6.1 shall be recalculated if, at the date
In2Games accepts an Order the exchange rate of the Euro/Pound and/or the US
Dollar/Pound fluctuates in either direction by more than 3% of the exchange rate
value as at the date of this Agreement.

 

[*] CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

6.3

Subject to In2Games price protection obligations set forth in Section 4.3 above,
the parties may change the Peripheral Price at any time by written agreement.

 

7.

Payment

 

7.1

Payment shall be made in accordance with Section 3 above.

 

8.

Intellectual Property

 

8.1

The Distributor shall not:

 

 

 (a)

copy, modify or adapt the Peripheral; or

 

 

 (b)

alter, remove, obscure or tamper with any trade marks, copyright or other
notices, numbers, or other means of identification used on the Units; or

 

 

 (c)

use in the Territory any trade marks or trade names so resembling the Trade
Marks (or any other trade mark or trade name of In2Games) as to be likely to
cause confusion or deception; or

 

 

 (d)

insert any promotional leaflets or other items into the box for the Peripheral
without prior written approval of In2Games; or

 

 

 (e)

attempt to create, or acquire or use any materials from any third party who
creates or attempts to create, a motion sensing controller that infringe upon
the intellectual property rights contained in the following patents:
                                        
                                        ; or

 

 

 (f)

disassemble or decompile software, peel semiconductor components or otherwise
reverse engineer or attempt to reverse engineer or derive source code or create
derivative works from hardware, software or libraries provided by In2Games to
Distributor, from permitting or encouraging any third party so to do, and from
acquiring or using any materials from any third party who does so.

 

8.2

The Distributor shall have no rights in respect of the Trade Marks (or any other
trade mark or trade name of In2Games) or of the goodwill associated with such
trade marks or trade names, and acknowledges that it shall not acquire any
rights in respect of such trade marks, trade names or goodwill and that all such
rights and goodwill are, and shall remain, vested in In2Games.

 

8.3

The Distributor shall, at the request and expense of In2Games, take all such
steps as In2Games may reasonably require to assist In2Games in maintaining the
validity and enforceability of the Trade Marks (and any other trade mark or
trade name of In2Games) and all other Intellectual Property Rights of In2Games
during the term of this Agreement.

 

8.4

If the Distributor becomes aware of any actual, threatened or suspected
infringement in the Territory of any Intellectual Property Rights of In2Games
(an “Infringement”), or of any claim by any person that the importation of Units
into the Territory or the sale of Units in the Territory infringes any rights of
any person (a “Claim”); then (i) the Distributor shall promptly notify In2Games
and provide In2Games with all information which the Distributor becomes aware of
in relation to that Infringement or Claim; and (ii) the Distributor shall at the
request and expense of In2Games do all such things as In2Games may reasonably
require to assist In2Games in taking or resisting any proceedings in relation to
that Infringement or Claim.

 

8.5

In2Games may change the specifications or any other part of any of the
Peripheral or any of the associated documentation and packaging to conform to
any statutory

 

4   Exhibit 10.24



--------------------------------------------------------------------------------

 

or EC requirements or in any way which does not have a material adverse affect
on the quality, performance, sale or marketing of the Peripheral.

 

9.

Term and termination

 

9.1

This Agreement shall commence on the actual Peripheral Launch Date and subject
to any earlier termination under sub-clause 9.2, will remain in full force and
effect until the expiry of the Term and any renewal period.

 

9.2

Either party may terminate this Agreement with immediate effect by giving
written notice to the other (the “Defaulting Party”) on or at any time after the
happening of any of the following events:

 

 

 (a)

if the Defaulting Party commits a material breach of any of the terms and
conditions set out in this Agreement provided that where such breach is capable
of remedy, the Defaulting Party has been advised in writing of the breach and
has not rectified it within thirty (30) days of receipt of such advice;

 

 

 (b)

if the Defaulting Party makes an assignment for the benefit of its creditors, or
files a petition under the bankruptcy or insolvency laws of any jurisdiction or
has or suffers a receiver or trustee appointed over its business or property, or
is adjudicated a bankrupt or insolvent and such is not discharged within 90
days;

 

 

 (c)

the Defaulting Party ceases to do business or threatens to cease to do business;
or

 

 

 (d)

the Defaulting Party is unable to pay its debts (within the meaning of that term
under section 123, Insolvency Act 1986) and such state is not rectified within
90 days.

 

10.

Consequences of termination or expiration

 

10.1

Upon the termination or expiry of this Agreement, the Distributor may, during
the period of one hundred eighty days (180) days following the termination of
this Agreement, continue to sell any Units which are unsold at the time of
expiry or termination.

 

10.2

Within 7 days following the one hundred eighty (180) days in which the
Distributor is entitled to continue to sell the Peripheral under sub-clause
10.1, In2Games shall be entitled to repurchase all or part of any stocks of
Units then held by the Distributor at the cost of manufacture or book value if
lower (less any Value Added Tax or other taxes, duties or levies), and have such
stocks delivered to In2Games or any nominee, provided that In2Games shall be
responsible for arranging and for the cost of transport and insurance. Within a
further 30 day period the Distributor shall destroy all Units which are unsold
and which In2Games does not repurchase under this sub-clause 10.2. Within 7 days
following the day on which such destruction takes place, the Distributor shall
provide In2Games with a certificate signed by an officer of the Distributor
confirming that such destruction has taken place. If any Units are returned to
the Distributor after such destruction has taken place, the Distributor shall in
each case destroy such Units within 30 days of receiving them.

 

10.3

The termination or expiry of this Agreement (however caused) shall:

 

 

 (a)

be without prejudice to any other rights or remedies which either In2Games or
the Distributor may be entitled to under this Agreement or otherwise;

 

 

 (b)

not affect any accrued rights or liabilities which either In2Games or the
Distributor may then have;

 

5   Exhibit 10.24



--------------------------------------------------------------------------------

11.

Warranties, Indemnities, Insurance

 

11.1

In2Games represents, warrants and covenants to the Distributor that:

 

 

 (a)

the Units supplied by In2Games to the Distributor under this Agreement shall be
free from any material defects under normal use and service provided that the
Distributor returns such Units to In2Games within 18 months of delivery to the
Distributor;

 

 

 (b)

the Units and their component parts do not infringe the Intellectual Property
Rights or the proprietary rights of any person;

 

 

 (c)

In2Games has the right to enter into and to perform this Agreement and to grant
the rights and licences set forth in this Agreement;

 

 

 (d)

In2Games is not bound by any other agreement that would prevent or otherwise
interfere with In2Games fulfilling its obligations hereunder or the
Distributor’s performance under the Agreement, and that no other party has any
claim on the Units that are the subject of this Agreement; and

 

 

 (e)

The Units comply with all laws, rules, regulations, environmental standards
(including, but not limited to RoHS, WEEE, CE, and any guidelines or directives
on hazardous material, etc.), and otherwise conform to any rules regulating the
selling of the Units in the Territory and In2Games has the right to enter into
and to perform this Agreement.

 

11.2

In2Games further hereby represents and warrants that all of the Units sold
hereunder by it to Distributor, its successors or assigns, are and will be free
and clear of infringement of any valid patent copyright or trademark in the
Territory; and In2Games agrees to defend any and all actions and suits, alleging
any such infringement, that may at any time be brought against Distributor, or
its successors or assigns, or Distributor’s customers and to pay all costs and
expenses incurred and to satisfy all judgments and decrees against defendant and
or defendants in such actions or suits, and to save Distributor, its successors
and assigns, and its and their customers harmless from all loss, damage, expense
and liability on account of any such infringement.

 

11.3

In2Games shall defend and indemnify the Distributor and shall hold the
Distributor harmless against all claims, losses, liabilities, damages, expenses
and costs, including, without limitation, any and all fees for attorneys, expert
witnesses and litigation costs, and including costs incurred in the settlement
or avoidance of any claim which results from or arises in connection with any
breach of In2Games’ representations and warranties or the distribution,
promotion, sale and/or marketing of the Units by the Distributor. The foregoing
notwithstanding, In2Games shall not be responsible for the defence and indemnity
provided by this section, section 11.3, if it is shown that the claim arises out
of Distributor’s negligent, reckless or criminal conduct. In connection with the
foregoing, Mad Catz agrees that it will (a) take all reasonable steps to
mitigate its loss; (b) promptly notify In2Games of all matters of which it
becomes aware and which may result in a claim under this clause, including any
potential claim by a third party against the Distributor (a “Third Party
Claim”); (c) co-operate with In2Games in all reasonable respects in connection
with the defence of any Third Party Claim at the expense of In2Games; and (d)
not make any admission of liability, agreement or compromise in relation to any
Third Party Claim without the prior approval of In2Games (such approval will not
be unreasonably withheld).

 

11.4

In2Games shall furnish Mad Catz with a Certificate of Insurance, evidencing
Product Liability Coverage with protection extending at least two (2) million
dollars per occurrence. Distributor shall be named as an additional named
insurer on said policy.

 

6   Exhibit 10.24



--------------------------------------------------------------------------------

Such insurance shall cover all Units sold by In2Games to Distributor and shall
be maintained for a period of two years after the expiration or termination of
this Agreement.

 

12.

Liability and Remedies

 

12.1

Each party accepts unlimited liability for death or personal injury caused by
its negligence and for any misrepresentations made fraudulently.

 

12.2

In the event that the Peripheral is recalled or Distributor is otherwise
prohibited from selling the Peripheral through no fault of its own, excluding a
force majeure event as set forth in Section 14.4 herein, In2Games will refund
all amounts paid by Mad Catz for the Peripherals, including shipping and
storage, and take back the stock at In2Games sole cost.

 

12.3

Except as provided in Section 11 (Indemnities) and Section 12.1, neither party
shall be liable for the following loss or damage however caused and even if
foreseeable by that party: consequential, indirect or special loss or damage or
any economic loss (including loss of profits, business, contracts, revenues,
goodwill, production and anticipated savings of every description).

 

13.

Confidentiality of Business Information

 

13.1

Except as referred to in sub-clause 13.2, each party shall treat as strictly
confidential all information received or obtained as a result of entering into
or performing this Agreement which relates to the provisions or subject matter
of this Agreement, the other party or the negotiations relating to this
Agreement (“Confidential Information”).

 

13.2

Each party may disclose information which would otherwise be confidential if and
to the extent that:

 

 

 (a)

it is required to do so by law or any securities exchange or regulatory or
governmental body to which it is subject wherever situated;

 

 

 (b)

it considers it necessary to disclose the information to its professional
advisers, auditors and bankers provided that it does so on a confidential basis;

 

 

 (c)

the information has come into the public domain through no fault of that party;

 

 

 (d)

the information was previously disclosed to it without any obligation of
confidence; or

 

 

 (e)

the other party has given its written consent.

 

14.

General

 

14.1

Notices

 

All notices, approvals and other communications to be given under this Agreement
shall be in writing and shall be sent by overnight mail, first class post or
facsimile (such facsimile notice to be confirmed by letter posted first class
within twenty four hours of the transmission of the relevant facsimile) to the
address of the other party set out at the head of this Agreement (or to such
other address as either party may notify to the other under the provisions of
this clause).

 

14.2

Entire Agreement

 

7   Exhibit 10.24



--------------------------------------------------------------------------------

 

 (a)

This Agreement sets out the entire agreement and understanding between the
parties and supersedes all prior agreements, understandings or arrangements
(whether oral or written) in respect of the subject matter of this Agreement.

 

 

 (b)

Both parties acknowledge that they have entered into this Agreement in reliance
only on the representations, warranties and promises specifically contained or
incorporated in this Agreement and, save as expressly set out in this Agreement,
neither party shall have liability in respect of any other representation,
warranty or promise made prior to the date of this Agreement unless it was made
fraudulently.

 

14.3

Assignment and Sub-Contracting

 

The Distributor may not assign or sub-licence any of its rights or sub-contract
any of its obligations under this Agreement without the prior written consent of
In2Games, which consent shall not be unreasonably withheld.

 

14.4

Force majeure

 

Neither party shall be deemed to be in breach of this Agreement, or otherwise
liable to the other, by reason of any delay in performance or non-performance of
any of its obligations under this Agreement to the extent that such delay or
non-performance is due to any event beyond the reasonable control of that party
(and in particular any delay or non-performance in respect of In2Games’s
delivery obligations under clause 4 shall be deemed to be beyond the reasonable
control of In2Games if and to the extent they are caused by the relevant
platform holder/licensor delaying or withholding approval of the Peripheral for
whatever reason), provided however, that if such an event affecting In2Games’
delivery obligations lasts more than 10 days, In2Games will provide a full
refund of all stock purchased by Distributor and not delivered. In such event
the party unable to meet its obligations shall promptly notify the other in
writing of the circumstances and the time for performance of this Agreement
shall be extended by such reasonable period as the parties shall agree. If the
circumstances still exist 30 days after such notification, either party may
terminate this Agreement with immediate effect on giving written notice to the
other.

 

14.5

No Joint Venture or Partnership

 

Nothing in this Agreement shall create, or be deemed to create, a partnership or
joint venture between In2Games and the Distributor or the relationship of
principal and agent between In2Games and the Distributor.

 

14.6

Value Added Tax

 

All sums due under this Agreement are exclusive of any applicable Value Added
Tax (or other sales tax). Each party shall pay any applicable Value Added Tax
(or other sales tax) with the relevant sum at the rate and in the manner from
time to time prescribed by law, subject to receiving an appropriate Value Added
Tax (or other sales tax) invoice from the other party.

 

14.7

Exclusion of third party rights

 

Unless expressly provided in this Agreement, no term of this Agreement is
enforceable pursuant to the Contracts (Rights of Third Parties) Act 1999 by any
person who is not a party to it.

 

14.8

Law and Jurisdiction

 

This Agreement shall be governed by and construed in accordance with English law
and the parties submit to the non-exclusive jurisdiction of the English courts.

 

8   Exhibit 10.24



--------------------------------------------------------------------------------

This Agreement has been executed on the date appearing at the beginning of this
Agreement.

 

 

In2Games Limited

 

Mad Catz Europe Limited

 

Signed

 

 

--------------------------------------------------------------------------------

  

Signed

 

--------------------------------------------------------------------------------

 

Print name

 

 

--------------------------------------------------------------------------------

  

Print name

 

--------------------------------------------------------------------------------

 

Title

 

 

--------------------------------------------------------------------------------

  

Title

 

--------------------------------------------------------------------------------

 

9   Exhibit 10.24